DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 13, and 18 are amended as filed on 02/11/2022.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10,587,660, hereinafter 660. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/746,328
15/844,749
1 & 13: A mobile device comprises: a processor configured to: select preferred 
wherein the preferred content includes at least music; 













select perishable content to be included in the customized station, wherein the perishable content is determined based on an input from a first user via a communication network, and wherein the 




select synchronization settings to synchronize at least one period designated for the preferred content and at least one period designated for perishable content; 




switch from a non-mobile device instance of the customized station to a mobile device instance of the customized station based on the synchronization settings; and transmit the customized station to the mobile device as per the synchronization settings.



determine, at the content processing system, characteristics of perishable content to be included in the customized station, wherein the characteristics of 

select the preferred content to be included in the customized station; select the perishable content to be included in the customized station; 





select synchronization settings to synchronize at least one period designated for the preferred content and at least one period designated for perishable content; switch from a non-mobile device instance of the customized station to a mobile device instance of the customized station based on the 


determining, at the content processing system, characteristics of perishable content to be included in the customized station, wherein the characteristics of perishable content are determined based on a second input from the first user via the communication network, and wherein 

receiving, at the content processing system, server synchronization settings to synchronize, at least one period designated for the preferred content selected based on the first user input and at least one period designated for perishable content selected based on the second input from the first user;

delivering the preferred content to one or more first user devices selected using the content processing system; delivering the perishable content to the one or more first user devices selected as per the server synchronization settings (where the user device can be a mobile device);

1. A method of providing customized station content to a user device, the method comprising: determining, at a 

determining, at the content processing system, characteristics of perishable content to be included in the customized station, wherein the characteristics of perishable content are determined based on a second input from the first user via the communication network, and wherein


receiving, at the content processing system, server synchronization settings to synchronize, at least one period designated for the preferred content selected based on the first user input and at least one period designated for perishable content selected based on the second input from the first user;

delivering the preferred content to one or more first user devices selected using the content processing system; delivering the perishable content to the one or more first user devices selected as per the server synchronization settings (where the user device can be a mobile device);







Note: The rejection under 35 U.S.C. 112 2nd paragraph has been withdrawn, based on the applicant’s provided definition (page 9 of arguments dated 07/28/2021): “The applicant submits that the term “perishable content” is a term of art that one of ordinary skill in the art, at the time this application was originally filed, would have understood to mean content, which becomes outdated with the passage of time”.  Thus, under broadest reasonable interpretation and with context to the invention, any downloadable media content that becomes outdated with the passage of time is sufficient for the applicant’s teachings of perishable content.  Accordingly, the scope of the term “outdated” is not defined and will also be given a broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (Pre-Grant Publication No. US 2006/0161635 A1), hereinafter Lamkin, and further in view of De Bonet et al. (Patent No. US 7,840,691 B1), hereinafter Bonet.

2.	With respect to claims 1 and 13, Lamkin taught a mobile device (0312, the mobile rendering device) comprises: a processor (0230, where the client devices also have processors) configured to: select preferred content to be included in a customized station, wherein the preferred content includes at least music (0057, lines 9-11, where the playlist is the customized station, where the music can be seen in 0122); select perishable content to be included in the customized station, wherein the perishable content is determined based on an input from a first user via a communication network, and wherein the perishable content includes non-music content (0106, where the news is the perishable content and can also be the preferred content); select synchronization settings designating at least a first period for synchronizing the content and at least a second period for synchronizing content (0133, the expiring time period for the news media’s synchronization/deletion for example); and receive a mobile device instance of the customized station to the mobile device as per the synchronization settings (0312, where the customized song list is the customized station and the device instances can synchronize back and forth between the devices in accordance with 0133); and synchronize the mobile device instance of the customized station with a non-mobile device instance of the customized station (0133, where the living room is synchronized with the portable device.  See also 0130, where the mobile device is synced upon 
	However, Lamkin did not explicitly state that the custom station was synchronized based on preferred content and perishable content.  On the other hand, Bonet did teach that the custom station was synchronized based on preferred content and perishable content (column 7, lines 17-48, where this shows both types of content.  Accordingly, the content is synchronized between the server and the streaming device under broadest reasonable interpretation of the term synchronize).  Both of the systems of Lamkin and Bonet are directed towards streaming media with customized content and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Lamkin, to utilize customizing news and music content for synchronization between two nodes, as taught by Bonet, in order to further provide desired customization to the user base.  Also, it is to be noted that based on the applicant’s provided definition of perishable content simply being outdated content, it could be argued that Lamkin has taught said limitations as 1) all content will eventually become outdated with time.  The applicant did not attempt to define the scope of perishable content.  2) Content can be both perishable, and preferred.  However, in order to pursue a more compact prosecution, a more explicit showing is being provided.
	However, Lamkin did not explicitly state that the synchronization settings were user-selected  for a first period and a second period, different from the first user-selected synchronization period.  On the other hand, Biderman did teach that the synchronization settings were user-selected  for a first period and a second period, 

3.	With respect to claim 18, Lamkin taught a system for providing customized station content to a mobile device (0312, the mobile rendering device), the system including a processor (0230, where the client devices also have processors) configured to: determine, at a content processing system, characteristics of preferred content to be included in a customized station, wherein the characteristics of preferred content are determined based on first user input to establish the customized station with content at least partially drawn from another user's personal content library, wherein the another user's personal content library is configured to provide the content processing system with access thereto using a remote specified location within a communication network, and wherein the preferred content includes at least music (0106, where the news is the perishable content, where the user docking the station is input, where the shared library can be seen in 0249, where the music can be drawn to a user from the personal shared folder); determine, at the content processing system, characteristics of perishable 
	However, Lamkin did not explicitly state that the custom station was synchronized based on preferred content and perishable content.  On the other hand, Bonet did teach that the custom station was synchronized based on preferred content and perishable content (column 7, lines 17-48, where this shows both types of content.  Accordingly, the content is synchronized between the server and the streaming device under broadest reasonable interpretation of the term synchronize).  Both of the systems of Lamkin and Bonet are directed towards streaming media with customized content 

4.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Lamkin taught wherein the mobile device receives a user selection to enable synchronization with a central server (0133, where the detected change of status, at least, teaches the automatic synchronization).  

5.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Lamkin taught wherein the central server is adapted to recognize the mobile device and synchronize content with that device based on the user selection (0130, where the mobile device is reconnected and the settings can be seen in 0210).  

6.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Lamkin taught wherein the processor is further configured to include a virtual radio player 

7.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Lamkin taught wherein the preferred content is any of: audio, video, blog entries, audio blog, RSS (Really Simple Syndication) feed, recorded speech, bulletins, flashes, or news releases, or a library of user-generated content (0106, where the is at least teaches the news and audio limitations).  

8.	As for claims 6 and 20, they are rejected on the same basis as claims 5 and 18 (respectively).  In addition, Lamkin taught wherein the user-generated content is uploaded from another mobile device to a publishing server for inclusion in a common content repository (0095, where the published content listings can be uploaded into the home media server’s shared folder when copied from the mobile device of 0130).  

9.	As for claim 7, it is rejected on the same basis as claim 6.  In addition, Lamkin taught wherein the common content repository is configured to be any of: categorized, organized for retrieval, aggregated, or searchable (0095, where the shared folder is organized for retrieval).  

10.	As for claim 8, it is rejected on the same basis as claim 6.  In addition, Lamkin taught wherein the common content repository includes user-designated content access restrictions or audio distribution lists (0114, the distribution restrictions).  

11.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Lamkin taught wherein the user-designated content access restrictions include any of: authorization for a specific group of users, automatic distribution to a group of users at a certain time, or upon occurrence of a certain event (0258, where the Max RTT is a certain event).  

12.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Lamkin taught wherein the preferred content and the perishable content played on the mobile device is adjusted to accommodate capabilities of the mobile device by adjusting content format or compression (0062, lines 1-12, where this at least teaches the format limitation).  

13.	As for claim 11, it is rejected on the same basis as claim 1.  In addition, Lamkin taught wherein the preferred content and the perishable content played on the mobile device includes recording history of skipped content or content ratings provided by a user of the mobile device (0071, lines 1-19, where this teaches the user ratings of the content).  

14.	As for claims 12, 17, and 19, they are rejected on the same basis as claims 1, 13, and 18 (respectively).  In addition, Lamkin taught wherein, during the synchronization, the preferred content and the perishable content are downloaded or 

15.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Lamkin taught when the synchronization is complete, generating an additional schedule of preferred content to replace the preferred content previously delivered to the mobile device (0106, where the news content is deleted and the new content is scheduled in accordance with 0009).  

16.	As for claim 15, it is rejected on the same basis as claim 14.  In addition, Lamkin taught wherein the additional schedule of preferred content is available for subsequent synchronization (0130, where the synchronization can happen whenever the device is docked as long as the data is available).  

17.	As for claim 16, it is rejected on the same basis as claim 13.  In addition, Lamkin taught tracking any of: when the preferred content was played; on which of a plurality of first user devices the preferred content was played; which songs, when the preferred content is music content, were skipped; which non-music preferred content was used, or song ratings of the music content (0071, where this at least teaches the user ratings limitation).  



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452